 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 2375, Pile Drivers, Bridge, Wharf, Dock Car-penters, Welders, Divers, Rig Builders, Drillersand Rotary Helpers (Offshore Welding andFabrication, Inc.) and Marvin McElroy. Case31-CB-452524 August 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJENKINS AND HUNTEROn 23 February 1983, Administrative Law JudgeJay R. Pollack issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,land conclusions of the Administrative Law Judgeand to adopt his recommended Order.We agree with the Administrative Law Judgethat Respondent did not violate Section 8(b)(1)(A)when, pursuant to the applicable steward prefer-ence clause, it dispatched Jim Strafford as a work-ing steward to the Platform Habitat.2In so doing,however, we do not adopt the Administrative LawJudge's statement that "even if Strafford's partici-pation in the picketing contributed to his appoint-ment as steward, that would not be sufficient tomake unlawful the Union's otherwise lawful con-duct." Rather, we rely particularly upon the find-ing, fully supported by the record, that RespondentUnion had a "legitimate and valid concern forplacing an experienced steward on a potentiallytroublesome jobsite." Ashley, Hickman-Uhr Co., 210NLRB 32, 33 (1974). Further, we find, in agree-ment with the Administative Law Judge, that Re-spondent's selection of Strafford as steward waspredicated upon its nondiscriminatory determina-tion as to the best available person to serve assteward on the jobsite and that the position wasnot conferred upon Strafford as a reward for hisengaging in picketing on behalf of Respondent. Inshort, we find that Respondent would have ap-i The General Counsel has excepted to certain credibility findingsmade by the Administrative Law Judge It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F.2d 362 (3d Cir 1951).We have carefully examined the record and find no basis for reversinghis findings.2 In finding no violation in this case, Chairman Dotson and MemberHunter do not rely on Painters District Council 2 (Paintsmiths, Inc. ), 239NLRB 1378 (1979), enforcement denied 620 F.2d 1326 (8th Cir. 1980).pointed Strafford as steward whether or not he hadengaged in picketing on its behalf.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.DECISIONSTATEMENT OF THE CASEJAY R. POLL ACK, Administrative Law Judge: Thismatter was heard by me in Ventura, California, on No-vember 16, 1982. Marvin McElroy (McElroy) filed anunfair labor practice charge on January 29, 1982, againstLocal 2375, Pile Drivers, Bridge, Wharf, Dock Carpen-ters, Welders, Divers, Rig Builders, Drillers and RotaryHelpers (Respondent or the Union). On March 17, theRegional Director for Regional 31 of the National LaborRelations Board (the Board) issued a complaint andnotice of hearing against Respondent, alleging in sub-stance that Respondent engaged in unfair labor practiceswithin the meaning of Section 8(b)(l)(A) of the NationalLabor Relations Act, as amended, 29 U.S.C. § 151, etseq. (the Act).All parties were given full opportunity to appear, tointroduce relevant evidence, to examine and cross-exam-ine witnesses, to argue orally, and to file briefs. Based onthe entire record and from my observation of the de-meanor of the witnesses, and having considered the post-trial briefs of the General Counsel and Respondent, Imake the following:FINDINGS Ol FACT AND CONCLUSIONSI. JURISDICTIONOffshore Welding and Fabrication, Inc., herein calledthe Employer or OSWF, has been at all times materialherein, a California corporation with an office and placeof business located in Carpinteria, California, where it isengaged in the repair and maintenance of offshore drill-ing platforms. The Employer annually sells goods andservices valued in excess of $50,000 to customers withinthe State of California, which customers themselves meetone of the Board's jurisdictional standards, other thanthe indirect inflow or indirect outflow standard.' Ac-cordingly, Respondent admits and I find the Employerto be engaged in commerce and in a business affectingcommerce within the meaning of Section 2(6) and (7) ofthe Act.II. I ABOR ORGANIZATIONRespondent admits and I find that it is a labor organi-zation within the meaning of Section 2(5) of the Act. Re-spondent further admits that its parent organization, theI See, generally. Siemons Mailing Service, 122 NLRB 81 (1958).267 NLRB No. 49320 LOCAL 2375, PILE DRIVERSUnited Brotherhood of Carpenters and Joiners of Amer-ica (the Brotherhood), is a labor organization within themeaning of Section 2(5) of the Act.II1. THE ALLEGED UNFAIR LABOR PRACTICESA. Background and IssuesThe Employer and the Brotherhood were, amongothers, party to a West Coast General Presidents' Off-shore Construction Agreement, herein called the Agree-ment, effective by its terms from January 1, 1979, to De-cember 31, 1981. The Agreement provided, inter alia,"[t]he Employer agrees to recognize and be bound bythe referral procedure contained in the local union agree-ments, providing these procedures are in accordancewith State and Federal law." Pursuant to the Agreement,the Employer hires through local union hiring halls, in-cluding the hiring hall operated by Respondent. Re-spondent's hiring hall procedures provide in relevantpart:A workman who is appointed as a steward on ajobsite by the business agent of the Local Union inaccordance with the by-laws of the District Coun-cil, may be dispatched to a job as a steward regard-less as to the workman's position on the out-of-work list.On October 28, 1981,2 Respondent dispatched JimStrafford, an employee, as steward to a job of the Em-ployer, known as the Platform Habitat. At that time,McElroy, a member of the Union, was number one onRespondent's out-of-work list. The General Counsel, al-though not attacking the hiring hall procedures whichpermit dispatch of a steward regardless as to his positionon the out-of-work list, contends that the procedure wasdiscriminatorily applied in order to encourage activitieson behalf of the Union. Respondent, on the other hand,contends that Strafford was appointed steward for legiti-mate purposes and that it acted properly in dispatchingStrafford to the Platform Habitat.B. The FactsAs mentioned above, OSWF is a company based inCarpinteria, California, which, among other things,erects scaffolding around offshore oil platforms to be uti-lized by craftsmen performing work on and around thoseplatforms. One such platform was Platform Habitatwhich was installed in the ocean near Carpinteria start-ing about October 8.On October 2 or 3, Respondent engaged in picketingby boat of the Platform Habitat, assertedly to protest theprojected use of foreign workers by Heerema, a Dutchinstallation subcontractor of Texaco, Ipc., the PlatformHabitat general contractor. Approximately 15 employermembers of Respondent participated in the picketing, in-cluding Strafford. McElroy, who was in Michigan at thetime,3was not asked to and did not participate in thepicketing.2 Unless otherwise stated, all dates hereafter refer to the year 1981.3 McElroy is a licensed doctor in the State of Michigan.On or about October 20, Lyle Buckley, OSWF's job-site superintendent, contacted Robert Schafer, Jr., Re-spondent's business manager, concerning the Employer'sneed for workers at Platform Habitat. Buckley toldSchafer that OSWF would be erecting scaffolding atHabitat and that the Employer desired that the Unionrefer workers who had prior experience errecting off-shore scaffolding for the Company. Buckley, who hadpreviously requested that Ed Radcliffe, a former OSWFemployee, be dispatched as foreman, requested thatSchafer dispatch employees Earl Olson and Dave Wed-lake, both former OSWF employees to the Habitat job-site.4Schafer told Buckley that the Union needed asteward on the job. Buckley answered that he reallyneeded these two men. After some argument, Schaferand Buckley reached a compromise. Schafer would dis-patch Olson and Wedlake, however, the next dispatch tothe job would be a union steward instead of Buckley'sby-name request for Brian Schafer,5a former OSWF em-ployee. 6On the evening of October 28, Buckley called MikeSchwab, a business agent for Respondent, whose area ofresponsibility included the Habitat jobsite. Buckley re-quested that Schwab have Olson and Wedlake report forwork on the Habitat at 6 o'clock the next morning. Afterreceiving Buckley's request, Schwab drove to the unionhall and then called Olson and Wedlake that sameevening. Schwab told Olson to report to work the fol-lowing morning. Schwab attempted to contact Wedlakeat the two telephone numbers listed for Wedlake at theunion hall. However, there was no answer at eithernumber. Schwab then called Strafford. Schwab toldStrafford that the employee was being appointed unionsteward and that he should report to the jobsite the nextmorning to work as a pile driver/rigger. Schwab furthertold Strafford that Olson would also be reporting forwork and that the two workmen should report to eitherBuckley or Radcliffe, the foreman. Schwab then calledBuckley and Schafer and informed them of his dispatchof Olson and Strafford.On November 2, Wedlake was dispatched to the Em-ployer's Habitat jobsite. Thereafter, four employees weredispatched to the jobsite as welders. Neither McElroynor Brian Schafer, both of whom were registered as rig-gers, were dispatched to the jobsite. Neither McElroynor Brian Schafer was eligible for dispatch as a welder.During the week prior to Strafford's dispatch to theHabitat job, McElroy had called the union hall fromMichigan on a daily basis. On or about October 23,McElroy called the hiring hall in an attempt to ascertainwhen OSWF's Habitat job would start. McElroy talkedto Schwab who told the employee that the job had beenpostponed on a daily baisis. Thereafter, McElroy talkedto Schafer who told the employee that the Union was4 The hiring hall procedures, while generally providing that employeesbe dispatched in numerical order according to job classification, permitthe dispatch of foremen without regard to position on the out-of-worklist. Further, an employer may specifically request by name any employ-ee who has worked for that employer within the preceding 3 years.5 Brian Schafer is the younger brother of business manager Schafer6 The above facts are based on the credited testimony of SchaferBuckley was not called to testify at the instant trial.321 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtrying to get Buckley to take next the employee off thetop of the out-of-work list. Schafer said that the Employ-er wanted to rehire former employees without regard toplacement on the list and that the Union was arguing fordispatch from the top of the out-of-work list.McElroy testified that on October 26 he visited theunion hall and spoke to Schwab and Schafer. Accordingto McElroy, he viewed the out-of-work list that day andlearned that Strafford had been dispatched to the Habitatjob.7According to McElroy, he asked Schafer whyStrafford had been dispatched when McElroy had beenat the top of the list. Schafer answered that the Unionowed Strafford a favor for working on the picketing ofthe Platform Habitat. McElroy said that the union offi-cers should not use their position to do favors for anyindividual member. Schafer answered that the hiring hallprocedures permitted the dispatch of a steward withoutregard to placement on the hiring hall list. Schafer testi-fied that the reason he gave McElroy for dispatchingStrafford was that, "We had been involved with a block-ade and ...he knew what was going on out there, andhe was our best candidate for steward." While Schafer'stestimony does not materially differ from McElroy's ver-sion of this conversation, Schafer placed the conversa-tion sometime after October 29. Based on the Union'srecords and Schwab's explanation thereof, and the logi-cal probabilities, I find that the conversation could nothave occurred until at least October 29.In support of his contention that Strafford was discri-minatorily appointed steward, the General Counsel of-fered the testimony of employee Earl Olson. Olson testi-fied that he had a telephone conversation with Schafer inwhich he (Olson) requested dispatch to the Habitat job-site. Schafer said that the Union wanted Strafford dis-patched as steward and that Olson and Wedlake wouldhave to draw straws to determine who would go out inthe other position. Olson asked Schafer if the Union'sprocedures permitted him to be dispatched as a by-namerequest. Schafer answered that either Olson or Wedlakecould be so dispatched but that the Union would requirethat Strafford be dispatched as steward. Schafer said thatthe Union owed Strafford a favor for picketing PlatformHabitat.8Olson then spoke to Buckley who told Olsonthat he (Buckley) would try and straighten out thematter with Schafer. As discussed above, Buckley andSchafer reached a compromise providing for the dis-patched of Wedlake and Olson and the later dispatch ofStrafford. Shortly thereafter, Olson was dispatched tothe Platform Habitat.C. The Union's DefenseIn August, the Union learned that Texaco intended touse Heerema, a foreign company, to build PlatformHabitat. The Union unsuccessfully sought to requireHeerema to utilize United States citizens for its workI The Union records indicate that Strafford was dispatched on October29. Schwab testified that he initially wrote 10/28, the date he made thedispatch, but then corrected the notation to 10/29, to reflect the dateStrafford reported for work.I Schafer testified that he told Olson that Strafford "was our best can-didate for steward" and that he might have said something to the effectthat the Union owed Strafford a favor.force. When its pleas to Texaco and Heerema proved un-successful, the Union commenced picketing the compa-nies. The Union's picketing consisted of union membersmaneuvering small vessels in a circle around PlatformHabitat. Texaco obtained a court injunction against thepicketing, and the picketing ceased after I day. As men-tioned earlier, Strafford participated in the Union's pick-eting of Platform Habitat.Schafer testified that if the Union believes that theremay be problems on a jobsite, then the Union's businessagent may exercise the right under the hiring hall proce-dures to select an employee to be dispatched as stewardto that jobsite. Absent such problems, it is customary forthe crew assigned to the jobsite to select their stewardfrom their own ranks. Out of approximately 300 jobs ayear, the Union exercises its right to select a job stewardon approximately 30 jobsites.According to Schafer and Schwab, they decided todispatch a steward to the Platform Habitat job becauseof problems with Texaco (as a result of the picketing),because OSWF was a double-breasted company (employ-ing both union and nonunion personnel) and becausethere had been a jurisdictional dispute with another craftunion on an OSWF platform jobsite in 1979-80.According to Schafer and Schwab, they decidedagainst appointing either Wedlake or Olson as stewardon this particular jobsite. Wedlake had never been asteward before. While Olson had previously been a stew-ard on an OSWF jobsite, Schafer and Schwab were con-cerned that he would not aggressively pursue theUnion's interest vis-vis that of the Employer.9 Schaferand Schwab decided to appoint Strafford because theemployee had experience working on offshore platformsand was qualified to do rigging work. Further, Straffordwas a very experienced steward. Prior to deciding onStrafford as steward for Platform Habitat, Schafer calledformer OSWF employee Bud Cox and asked Cox if hewere interested in being dispatched as steward. Cox de-clined the offer, telling Schafer that he (Cox) did notwant to work for foreman Radcliffe.D. The Contentions of the PartiesThe General Counsel contends that the Union's ap-pointment of Strafford as steward was "arbitrary, invidi-ous and irrelevant to legitimate union interests and thus amask for disciminatory motivation." Thus, the GeneralCounsel contends that Strafford was rewarded for hispicketing activity and that the resultant failure to dis-patch McElroy unlawfully encourages union activity inviolation of Section 8(b)(l)(A) of the Act.Respondent, on the other hand, argues that theUnion's right to select a steward without regard to theemployee's position on the out-of-work list is lawfulunder Board precedent.0° Further, the Union argues that9 Olson was steward on an OSWF jobsite at which the Union believedhe had not vigorously protected its work jursidiction.10 See Painters District Council 2 (Paintsmiths. Inc.), 239 NLRB 1378(1979); United Carpenters Local 49 (Scott & Duncan), 239 NLRB 1370(1979); Teamsters Local 959 (Ocean Technology), 239 NLRB 1387 (1979).322 LOCAL 2375, PILE DRIVERSStrafford was appointed steward for legitimate purposesin furtherance of the Union's lawful policy.Analysis and ConclusionsIn Ashley, Hickham-Uhr Co., 210 NLRB 32, 33 (1974),the Board found that a union's reasons in appointing asteward, which resulted in the layoff of another employ-ee, were material and relevant, and critical to the issue ofwhether it thereby committed an unfair labor practice.The Board held that when the circumstances do not in-volve an objective of furthering, requiring, or condition-ing employment on union membership as such, the ille-gality, if any, must be found in those actions by a unionthat impinges upon the employment relationships whichare arbitrary, invidious, or irrelevant to legitimate unioninterests. "In Dairylea Cooperative, 219 NLRB 656 (1975),i2 theBoard held that grants of superseniority to stewards forpurpose other than layoff and recall are "presumptivelyunlawful and the burden is on the union to rebut the pre-sumption." The Board's reason for exempting layoff andrecall situations from the scope of the adverse presump-tion is the desirability of "encouraging the continuedpresence of the steward of the job," which continuity"furthers the effective administration of bargainingagreements ...[and] thereby not only serves a legimatestatutory purpose but also redounds in its effects to thebenefit of all unit employees." 219 NLRB at 658.Thereafter, in Painters District Council 2 (Paintsmiths.Inc.), 239 NLRB 1378 (1979),'a the Board held that aunion seeking to enforce a steward preference clause in anew hire context acts in furtherance of a legitimate inter-est in ensuring it would have present on the jobsite asteward who would be more disposed to enforce traderules and police the contract than one designated fromthe employer's employee complement. In TeamstersLocal 959 (Ocean Technology), 239 NLRB 1387 (1979),the Board held that where the steward preference clausedoes nothing more than grant the union discretion tosend a steward to a job in place of another employeewho would otherwise have been entitled to that referral,there is no presumption of illegality. Thus, even after theBoard's Dairylea decision, the test remains whether theunion's conduct was "arbitrary, invidious, or irrelevantto its legitimate interest." 239 NLRB at 1389. See alsoCarpenters Local 49 (Scott & Duncan), 239 NLRB 1370,1371 (1979).In general, the Board has held that, "in operating anexclusive hiring hall, a union owes a duty of fair repre-sentation to all applicants for referral, and it may not actarbitrarily without objective criteria or standards, or indisregard of the provisions of its collective-bargainingagreements." Boilermakers Local 154 (Western Pa. ServiceI "The test is the true purpose of real motivation of the union inpressing or asking for the action--does it seek Ihereby, purely andsimply, to build up the desire to join on maintain union membership or toadhere to union procedures' And/or is the stated objective of the unionsconduct so arbitrary, insidious, or irrelevant as to indicate that it is amask for encouraging membership or membership regularity?" [citatuinsomitted]. Musicians Local 10 (Shield Radio & T A: Production). 153 NL RH68, 84 (1965).'z Enfd 531 F 2d 1162 (2d Cir. 1976)za Enforcement denied 62() F2d 1326 (8th Cir 19R80)Contractors Assn., 253 NLRB 747, 759 (1980): Iron Work-ers Local 433 (Associated General Contractors of Calif:),228 NLRB 1420, 1437-40 (1977), enfd. 600 F.2d 770 (9thCir. 1979). More specifically, in Pattern Makers (Michi-gan Pattern Mfrs.), 233 NLRB 430 (1977), enfd. 622 F.2d269 (6th Cir. 1980), the Board found unlawful a union'spractice of giving former business managers and currentmembers of its executive committee referral preferenceby placing their names at the top of the out-of-work list.First, the benefit conferred by the union in that casewent beyond the Dairylea standard of job retention; itgranted actual job preference for initial hiring. Second,the preference granted the current members of the exec-utive committee did not bear any direct relationship tothe administration of the collective-bargaining agreementon the job. The members of the executive committeeperformed no steward function at the plant. Third, thepreference to former business managers accomplishednothing more than rewarding those individuals for pastservice to the union. Accordingly, the Board found thatthe referral preferences in that case served no legitimateunion interest.In Teamsters Local 282 (Explo, Inc.), 229 NLRB 347(1977), the Board found that the union violated Section8(b)(1)(A) and (2) when its business agent conferred asteward position and concomittant superseniority on hisson-in-law. The Board found the union's defense that theappointment of an experienced steward was necessary tobe a pretext. The union's real reasons for the steward ap-pointment were to give the son-in-law a high-paying joband to retaliate against certain employees of the compa-ny for their intraunion activities. Thus, the Board foundthe steward appointment to be arbitrary, invidious, anddiscriminatory to the union's employee-members and aviolation of the union's duty of fair representation to saidemployees.Applying the above legal principles to the facts of thiscase, I find that Schafer and Schwab had a legitimate in-terest in appointing an experienced steward to this par-ticular jobsite.'4The jobsite had been at the center ofcontroversy between the Union and Texaco, the generalcontractor. OSWF, the relevant employees, was adouble-breasted company which had previous jobsiteswhere jurisdictional disputes had arisen. Further OSWFhad requested the dispatch of a crew consisting offormer employees indicating that Olson would again bechosen steward. Schafer and Schwab had doubts as towhether Olson was more loyal to the Employer or to theUnion. Further, the Union acted consistently with apolicy of appointing stewards on approximately 10 per-cent of its jobsites.Next, I find that Schafer and Schwab had a reasonablebasis for choosing Strafford as the steward. Strafford hadexperience with this type of offshore work and was anexperienced steward. Further, Bud Cox, a former OSWFemployee, was given the first shot at this steward ap-pointment but turned it down. While not trying tosecond guess the reasons for rejecting Olson and Wed-lake for the steward appointment,t' I find the reasons of-14 Cf tearnsers (Erplo). supra, 229 NI.RH at 150.is See Carpenters Local 49 Scottrr & Duncu7 swupra. 239 NLRB at 1371.323 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfered by Schwab and Schafer to be reasonable. TheUnion had some doubts as to whether Olson would bean aggressive steward. Wedlake had not been a stewardbefore and, as discussed above, the Union had reason towant an experienced steward on this particular job.The fact that Schafer considered Strafford's picketingin making the appointment does not affect the resultherein. In finding lawful a union's appointment of a stew-ard without regard to position of the out-of-work list, theBoard must have considered that such appointmentswould go to the more active union members. Thus, evenif Strafford's participation in the picketing contributed tohis appointment as steward, that would not be sufficientto make unlawful the Union's otherwise lawful conduct.In cases involving mixed motivation the Board appliesthe test set forth in its Wright Line decision. 1s The Gen-eral Counsel must make a prima facie showing sufficientto support the inference that the unlawful considerationwas a "motivating factor" in the respondent's decision.Upon such a showing, the burden shifts to the respond-ent to prove that the same action would have takenplace even in the absence of the unlawful consideration.The Wright Line test has been applied in cases involvinga respondent union's motivation under Section 8(b)(2)and (1)(A) of the Act. 7Applying Wright Line to this case, even assuming thatthe General Counsel has established a prima facie casethat Strafford's picketing activity was a motivating factorin the Union's appointment of Strafford as steward, Ifind that the Union had good reasons, sufficient in them-J6 Wright Line, 251 NLRB 1083 (1980), enfd. as modified 662 F.2d 899(1st Cir. 1981).'7 See, e.g., Teamsters Local 287 (Container Corp.), 257 NLRB 1255,1259 (1981); Soft Drink Employees Independent Union (Chattanooga CocaCola Bottling Co.), 264 NLRB 24 (1982).selves, for its action and that the Union would havetaken the same action even if Strafford had not partici-pated in the picketing.CONCLUSIONS OF LAW1. Respondent Local 2375, Pile Drivers, Bridge,Wharf, Dock Carpenters, Welders, Divers, Rig Builders,Drillers and Rotary Helpers, is a labor organiztaionwithin the meaning of Section 2(5) of the Act.2. The Employer, Offshore Welding and Fabrication,Inc., is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.3. The General Counsel has failed to establish by apreponderance of the evidence that Respondent, as al-leged in the complaint, violated Section 8(b)(l)(A) of theAct.Upon the foregoing findings of fact, conclusions oflaw and the entire record in this case, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER lThe allegations of the complaint that Respondent,Local 2375, Pile Drivers, Bridge, Wharf, Dock Carpen-ters, Welders, Divers, Rig Builders, Drillers and RotaryHelpers, has engaged in unfair labor practices having notbeen established, the complaint is dismissed in its entire-ty.11 In the event no exceptions are filed as provided by Sec 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes324